Citation Nr: 1325715	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  11-15 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Nashville, Tennessee


THE ISSUES

Entitlement to reimbursement or payment of unauthorized medical expenses incurred at Baroness Erlanger Campus on September 4, 2010.  


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The medical folder does not include verification of the appellant's military service; however, it is noted in the Statement of the Case (SOC) that he was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Tennessee Valley Healthcare System in Nashville, Tennessee.  

The Board notes that an electronic file in Virtual VA is not associated with the appellant's claim.  

The appeal is REMANDED to the VAMC, for additional action.  VA will notify the appellant if further action, on his part, is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the appellant's claim.  See 38 C.F.R. § 19.9 (2012).  

The appellant is seeking reimbursement or payment of unauthorized medical expenses incurred at Erlanger Emergency Department (Erlanger) on September 4, 2010, where he was treated for a metal fragment in his left eye.  

A note reflects that a claims file does not exist for the appellant.  Hence, the VAMC created a medical folder specifically to address this appeal.  Unfortunately, this folder is incomplete.  Notably, the VAMC's decisions are not included in the folder.  The SOC references two decisions that were made on January 14, 2011, and another decision made on April 4, 2011 (clinical reconsideration).  These documents are not of record.  

The appellant asserts that he attempted to obtain treatment at the Chattanooga VA outpatient clinic on September 3, 2010, but was told that no one could see him.  These records should be obtained and associated with the medical folder.  

According to the SOC, the appellant's claim was adjudicated under Millennium Health Care and Benefits Act, codified at 38 U.S.C.A. § 1725.  The claim was denied because it was determined that the care rendered was not a medical emergency and other government facilities were feasibly available.  Before reaching these questions, however, certain preliminary facts must be ascertained and documented in the record.  First, the appellant's status as a veteran must be verified.  Second, he must have been enrolled in the VA healthcare system and have received medical service within the 24-month period preceding the emergency treatment.  Third, a determination must be made whether he had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  Fourth, it must be determined whether the appellant is eligible for reimbursement under 38 U.S.C.A. § 1728 for the treatment provided.  In this regard, it would be helpful to know whether the appellant has any service-connected disabilities and, if so, whether any are total and permanent in nature.  It would also be helpful to know whether he was a participant in a vocational rehabilitation program.  

Accordingly, the case is REMANDED for the following actions:

1.  Verify the appellant's status as a veteran, including dates of active duty and character of discharge.  All records/responses received should be associated with the medical folder.

2.  Obtain and associate with the claims folder decisions made by the VAMC on January 14, 2011, and February 17, 2011 (clinical reconsideration).

3.  Obtain from the Chattanooga VA outpatient clinic all records of treatment and contact with the appellant in September 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the medical folder.

4.  Verify and document whether the appellant was enrolled in the VA healthcare system and received medical service within the 24-month period preceding the emergency treatment.  

5.  Verify and document whether the appellant had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  

6.  Determine whether the appellant is potentially eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  In this regard, specify whether the appellant has any service-connected disabilities and, if so, whether any are total and permanent in nature.  Also specify whether the appellant was a participant in a vocational rehabilitation program.  These determinations must be documented in the medical folder.

7.  After completing the requested action, and any additional notification and/or development deemed warranted (to include obtaining further medical opinion, if appropriate), the VAMC should adjudicate the claim in light of all pertinent evidence and legal authority. 

8.  If any benefit sought on appeal remains denied, the VAMC must furnish to the Veteran and his representative, if any, an appropriate supplemental SOC (SSOC) that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims folder is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


